The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and the claims dependent therefrom are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of determining UV sensitivity of skin of a test subject to erythema formation comprising: irradiating the skin of a test subject with ultraviolet light, measuring the amount of biophotons produced by the skin after irradiation, and determining the UV sensitivity of the skin to erythema formation using the amount of biophotons measured during a specified period after the irradiation, wherein the specified period is within a period of 1 to 3 minutes after irradiation, does not reasonably provide enablement for determining UV sensitivity of the skin for anything but erythema formation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The instant disclosure only shows that the amount of biophotons measured within a period of 1 to 3 minutes has the best correlation with the redness difference in skin color (erythema formation, see examples 2 and 3).  The disclosure does not define UV sensitivity in any other manner or show that the same type of correlation exists for other possible types of UV sensitivity (other possible damage to the skin, cancer or other types of measures that might either be considered UV sensitivity or might be a result of UV sensitivity).  Thus claim 1 is not enabled for UV sensitivity in general.  
Claim 8 and the claims dependent therefrom are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of evaluating or searching for a UV erythema formation sensitivity-reducing agent comprising: administering a test substance to a 
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. In response to the amendments a new rejection under 35 U.S.C. 112(a) has been applied against the claims and all other rejections have been withdrawn by examiner.  The arguments are moot with respect to the new rejection and the withdrawn rejections.  Examiner notes that the specified period is only described in the instant disclosure with a specific type of UV sensitivity.  Thus whether the method is capable of determining other types of possible UV sensitivity is not necessarily expected.  While applicant has shown that the correlation with erythema formation is better for the amount of biophotons produced during the period of 1 to 3 minutes, there is no expectation that the same type of correlation will exist for other possible measures of and/or results of UV sensitivity of the skin.  Additionally, the instant disclosure does provide an expectation  that a measurement following a procedure as described .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797